Citation Nr: 0208185	
Decision Date: 07/22/02    Archive Date: 07/29/02	

DOCKET NO.  00-11 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a gunshot 
wound of the low back with damage to Muscle Group XX, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for arthritis of the lumbar spine, residual of a 
gunshot wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  During the pendency of the appeal, by 
rating action in February 2000, additional separate service 
connection was established for arthritis of the lumbar spine, 
residual of a gunshot wound of the low back.


FINDINGS OF FACT

1.  The veteran has a retained shell fragment in the soft 
tissue close to the right iliac crest, residual of a gunshot 
wound of the low back, productive of no more than moderate 
impairment of Muscle Group XX. 

2.  The veteran's arthritis of the lumbar spine, residual of 
a gunshot wound, is manifested by pain, with frequent flare-
ups and pain on motion, resulting in the equivalent of severe 
limitation of motion of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
gunshot wound of the low back, with damage to Muscle Group 
XX, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.73, Diagnostic Code 5320 (2001).  

2.  The criteria for a higher initial rating of 40 percent 
for arthritis of the lumbar spine, residual of a gunshot 
wound, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5292, 5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §  5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claims.  The Board concludes that the discussions in the 
rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable laws and regulations relating to muscle 
injuries in the SOC.  Although the SOC and the SSOC did not 
refer to the laws and regulations for rating arthritis, the 
veteran demonstrated knowledge of the criteria for rating 
arthritis in a September 2001 letter to the RO.  The VA has 
no outstanding duty to inform.

The veteran's VA and private medical records have been 
obtained.  The veteran has been afforded recent and complete 
VA examinations of the lumbar spine.  The veteran testified 
in December 2001 that he thought that all relevant medical 
evidence had been submitted.  The Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the veteran's claims, therefore, no 
further assistance to the veteran with the development of 
evidence is required.  In light of the above, there is no 
prejudice to the veteran in proceeding to consider the 
matters before the Board.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected low back injuries at issue.  The 
February 2000 rating decision was the initial rating granting 
service connection for arthritis of the lumbar spine, and 
assigning a 20 percent evaluation.  Therefore, relative to 
that disability, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as staged ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).


Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran maintains that he is entitled to higher ratings 
for his low back disabilities, residuals of a gunshot wound.  
By rating action in June 1968, he was granted service 
connection for residuals of a gunshot wound to the back with 
damage to Muscle Group XX.  The veteran was granted an 
initial rating of 10 percent, effective March 1968.  By 
rating action in September 1992, his rating was increased to 
20 percent, from May 1992.  The veteran submitted a claim for 
an increased rating for his residuals of a gunshot wound to 
the low back in April 1999.  The 20 percent evaluation for 
the low back disability was confirmed and continued in the 
September 1999 rating decision on appeal, and has been 
continued to date.  By rating action in February 2000, the 
veteran was granted additional separate service connection 
and a separate 20 percent evaluation for arthritis of the 
lumbar spine.  Service connection for arthritis of the lumbar 
spine was granted effective from April 1999.

The veteran's service medical records reveal that the veteran 
sustained gunshot wounds to the back and left hand on May 23, 
1967.  His wounds were debrided at a hospital and an 
exploratory laparotomy was performed.  It was noted that 
there had been no nerve or artery involvement.  The veteran 
was transferred to another hospital and on May 30, 1967 
delayed primary closure of wounds to the veteran's left hand 
and back were performed.  On June 13, 1967, all sutures were 
removed and the veteran began physical therapy for his left 
hand.  The veteran was discharged from the hospital to duty 
with a 60-day profile on June 16, 1967.  On separation 
examination in September 1967 the veteran was noted to have a 
retained missile in the back.  X-rays in November 1967 
revealed there to be a metallic projectile present in the 
right posterior abdominal wall, immediately above the iliac 
crest.  Immediately beneath that area, the iliac crest itself 
was quite irregular with a fragment of bone missing from that 
area.  The radiologist thought that this was the result of 
the missile injury.  The veteran's lumbosacral spine appeared 
completely intact.  

In March 1968, the veteran reported that the wound in the 
lumbar area in his back still caused pain at times.  The 
veteran was noted to have a retained foreign body in the soft 
tissue above the right iliac crest.  The veteran was also 
noted to have a well-healed surgery scar in that area of the 
entrance wound near the right paraspinous area opposite L3.  

On VA examination in May 1968, the veteran complained of 
extreme pain in the lower back.  The veteran had a 7-inch 
transverse scar in the right lumbar area, located at the 
spine and extending laterally.  The scar was slightly 
retracted, but nonadherent and nontender.  There was no 
swelling, atrophy, tenderness, or limitation of motion of the 
lumbar area.  The examiner assumed that the muscles of 
Group XX were injured in the lumbar region.  

On VA examination in July 1982, the veteran complained of 
increasing pain in the area of the low back injury.  He also 
complained of muscle spasm.  There was some radiation into 
the buttocks and also some numbness in the area.  Examination 
revealed a 4-inch scar just to the right of the midportion of 
the lumbar vertebrae.  The scar was slightly depressed and 
there appeared to be a slight facial deficit beneath the 
scar.  There was an area of anesthesia to pinprick below the 
scar.  There was no definite limitation of motion.  The 
diagnosis was residuals of shell fragment wound of the back, 
with damage to Muscle Group XX, with retained foreign body.  
X-rays in July 1982 revealed a normal lumbosacral spine and a 
retained large metallic bullet which was multiple centimeters 
away from the lumbosacral spine.  

A letter from R. D. W., M.D., indicates that he had treated 
the veteran for back pain in May and July 1992.  The 
impression included myalgia, post traumatic of the back.  

The veteran was afforded a VA examination in August 1992.  
The veteran reported that he had had two surgeries in the 
back area, however, they were unsuccessful in removing the 
slug from his back.  The veteran was noted to have some right 
paraspinal muscle spasm.  The veteran's gait was normal.  The 
examiner noted that the veteran's scar was well-healed.  The 
diagnoses included status post gunshot wound of the back, 
Muscle Group XX, with residual pain.  

The veteran was examined for low back pain in January 1993.  
He complained that it had increased in the last 1 1/2 years.  
The veteran received VA physical therapy between April and 
May 1993.  The veteran stated that he had persistent aching 
sensation in the right lumbosacral area, but only occasional 
numbness in the right buttock area.  In May 1993, the VA 
physical therapist noted there was no significant improvement 
present in the lumbar spine flexibility or in straight leg 
raising, which was 50 degrees on the right and 54 degrees on 
the left.  

On VA examination in December 1993, the veteran reported that 
he was sleeping on a board, and that the fetal position felt 
better.  He indicated that he had periodic lower back muscle 
spasm and pain which took about three days to subside.  He 
also reported numbness in the right buttocks and thigh, all 
around the knee levels.  Examination revealed a horizontal 
surgical scar in the lower back which started at the spine 
level and extended to the right in the lumbar area, 
approximately the L4 level, which was approximately 8 
centimeters long.  This scar was nonadherent and nontender.  
The veteran stated that that scar marked the entrance of the 
bullet.  The Group XX muscles were examined and revealed no 
gross dysfunction in the postural support of the body.  
X-rays of the spine revealed a bullet just anterior to L4-L5, 
with no change in condition since previous X-ray.  The 
diagnoses included status post .30-caliber bullet in the 
lower back, at L4-L5 area, and osteoarthritis of the lumbar 
spine.  

The veteran submitted a letter from P. A. M., M.D., dated in 
February 1997.  Dr. M. indicates that a CT scan in January 
1996 showed the veteran to have a herniated disc at L5 - S1, 
on the left, consistent with the veteran's symptoms.  The 
impression was lumbar herniated disc, plus lumbar 
radiculopathy.  In a March 1997 letter, Dr. M. noted that he 
saw the veteran with his myelogram and a CT scan.  He 
indicated that the veteran had a bilateral disc herniation at 
L5 - S1 on the left outside the spinal canal.  DR. M. again 
examined the veteran in October 1999.  The veteran complained 
of continued chronic back pain since the gunshot wound in 
1967.  The veteran reported severe pain since that time, that 
had gradually worsened over the years.  The veteran reported 
severe radicular pain every 2 to 3 months.  The veteran did 
not have any numbness in the legs.  He had a sharp pain in 
the mid lumbar area, which got worse every 2 or 3 months.  
The veteran's activity was limited because of the pain.  On 
examination, the veteran had a well-healed scar at 
approximately the L3 level on the right side of his spine.  
His lumbar lordosis was satisfactory.  Heel and toe walking 
were satisfactory.  Straight leg raising was positive for low 
back pain.  Motor examination was hard to evaluate.  Pinprick 
showed a variable decrease in either leg, and reflexes were 
symmetric.  The impression was chronic low back pain.  Dr. M. 
stated that the veteran's pain was caused by his gunshot 
wound and the gunshot wound may have advanced his lumbar 
spondylosis or arthritis.  Dr. M. again examined the veteran 
in May 2000.  The veteran described muscle spasms in his 
back, with arthritis.  The veteran had a previous gunshot 
wound, with surgery, and the muscles were traumatized.  It 
was Dr. M's opinion that, to some degree, the veteran had 
muscle damage from the gunshot wound which had contributed to 
his disability of the back.

The veteran submitted a May 1999 letter from Dr. R. E. W.  
Dr. W. stated that a CT scan of the veteran revealed a metal 
fragment in the right lateral aspect of his spine about the 
level of the inner space between the 4th and the 5th 
vertebrae.  He noted that consultation with neurosurgeons and 
evaluations in the past revealed that the veteran did have a 
herniated disc and that it probably was causing most of the 
veteran's problem.  Dr. W. did not have record of the 
veteran's intestinal surgery in 1973.  There was no evidence 
that the shell fragment had traveled to the veteran's 
intestine or that it was affecting any other vital organs.  
In a June 1999 letter, Dr. W. stated that the veteran 
received a 30-caliber slug to his back, which was lodged near 
the spine while serving in Vietnam.  The veteran stated that 
he had lived with discomfort and pain in his back for 30 
years.  The veteran reported that he could not bend and pick 
things up without experiencing a sharp pain.  The veteran 
further asserted that getting up and down out of a car or a 
chair produced pain.  He had quit mowing his lawn and he 
avoided all heavy lifting and carrying things, because those 
activities produced pain in his back.  Dr. W. felt that, due 
to the injury in the veteran's back, the veteran should be 
reevaluated by VA.  

On VA orthopedic examination in August 1999, the veteran 
asserted that he lost approximately 10 to 15 days of work per 
year secondary to the gunshot wound to the back.  He had 
noticed a deep pain in the abdomen and right side of his 
back, which made him lay down for a day or two.  He took 4 to 
8 Motrin per day when his back flared up.  He used heating 
pads and each episode lasted for 2 or 3 days.  There were no 
aggravating events.  The veteran reported that he used 
athletic cream on the area to help.  After the third day, he 
could return to work.  The veteran avoided household chores 
such as cutting grass or shoveling snow, for fear of injury 
to his back area.  The veteran stated that his job did not 
require lifting, but he could only sit for 45 minutes or so.  
Then he needed to get up and move around so that his back 
would loosen up.  He reported morning stiffness that took 2 
to 3 minutes to loosen up.  The veteran asserted that by the 
end of the workday his back ached.  He noticed no 
relationship to weather and he wore no braces or supports.  
The veteran reported occasional pain during intercourse and 
avoided that position or stopped the event.  In 1997 the 
veteran reported helping his neighbor remove a hot water 
heater and he experienced pain in his back.  He sought 
medical attention and was told that he had slipped a disc at 
the L3 level.  He had physical therapy, got better, and 
returned to his regular level of low back pain.  The veteran 
was not told, nor did he ask his orthopedic surgeon, whether 
the slipped disc at L3 level was related to previous military 
injury.  

Physical examination of the back showed no abnormal 
curvature.  There was a healed trauma scar 8 centimeters in 
length from the right of the L3 vertebra, laterally.  There 
was a 10-millimeter dimple where the entry point was thought 
to be.  There was no palpable muscle spasm and the curvature 
of the spine appeared intact.  Range of motion showed flexion 
to 80 degrees with fingertips 47 centimeters from the floor.  
Extension was to 10 degrees, right and left rotation and 
right and left lateral bend showed full range of motion, 
without complaints.  Straight leg raising was done without 
complaint in a supine position.  The veteran could squat 
without complaints.  He could heel walk, toe walk, and tandem 
walk without difficulty.  Neurologic evaluation and 
circulatory evaluation of the lower extremities were without 
abnormality.  The diagnoses included status post gunshot 
wound, adjacent to L3, with residual scarring and discomfort, 
and with retained bullet on right iliac wing.  Also diagnosed 
were degenerative changes at L2-L3 and L5 - S1, with 
narrowing of the joint space, and retrolisthesis of L5 - S1.  

On VA orthopedic examination in December 1999 the veteran 
walked without any assistive aids.  He said he occasionally 
used a board under the bed for sleeping because of back 
problems.  The veteran stated that he currently worked as a 
contracting officer.  That was basically a sitting-type job 
at computers, negotiating with contractors.  The veteran 
complained of severe pain in the lower part of the back, on 
the right side, for the last 30 years.  He reported that the 
pain was constant and sharp.  He was never free of pain.  He 
stated that sometimes it increased in intensity.  He rated 
the pain at 6 or 7 on a scale of 1 to 10.  He had been taking 
Motrin and Demerol at times.  He said it sometimes increased 
to a level 10 pain and he could not get out of bed.  He was 
not sure what brought on the acute episodes.  Those attacks 
occurred every 2 to 3 months, and lasted for about 3 to 
4 days.  During acute episodes, he was completely confined to 
bed.  He was not sure what brought on those acute attacks.  
He reported that he stopped doing any heavy type of 
activities, such as lifting or mowing the lawn.  The veteran 
reported that he walked 3 to 4 miles a day for exercise.  
Prolonged sitting caused pain.  He had to get up and walk 
after any prolonged sitting in order to avoid an increase in 
pain.  Walking increased the pain for one hour or so, and 
then settled down.  Physical exercise triggered an increase 
in pain.  Any kind of athletic activities would bring back 
pain.  The veteran reported that the back problems started 
with the gunshot wound to the back in June 1967.  The veteran 
reported a shrapnel wound to the left hand at the same time 
that his back was injured.  He was evacuated to Japan.  After 
he recovered from both wounds he was sent to Korea to finish 
his tour of duty.  The veteran reported that the same bullet 
hit him in the abdominal and back area, but he did not have 
any bowel injuries, any vascular injury, or any kidney or 
bladder injury.  The veteran reported that initially, 
attempts were made to remove the bullet from the back, but 
the attempts were not successful.  The veteran also reported 
that he was paralyzed for about 2 or 3 weeks, and then the 
feeling and strength started coming back around the third 
week.  He was then able to walk around and get up in about 5 
or 6 weeks, at which time he was released from the hospital.  

Examination of the spine revealed that there was an 8-
centimeter horizontal scar present in the midline laterally 
on the right side.  The flexion of the spine was to 
70 degrees, and the last 20 degrees of flexion caused an 
increase in the pain.  The veteran had pain present all the 
time, but this increased the pain.  Extension was almost 
0 degrees.  Right lateral bending was 15 degrees, and left 
lateral bending was 15 degrees.  The last 5 degrees was 
painful in both directions.  The right lateral rotation was 
35 degrees.  Left lateral rotation was 35 degrees, and the 
last 5 to 10 degrees were painful in both directions.  The 
veteran's muscles in the lumbar spine were checked against 
gravity and against strong resistance, and they were graded 
5/5 in power, with no weakness in any individual muscle group 
observed.  His movements were painful, as mentioned above.  
The diagnoses included status post bullet wound, with the 
bullet still lodged in the paraspinal area of the lumbar 
spine.  The examiner noted that clinical and radiological 
examination revealed that the veteran still had a machinegun 
bullet wound in his soft tissues in the paraspinal muscle 
mass, opposite L5 vertebral body.  X-rays of the spine showed 
that he had developed severe osteoarthritis at the L3 level 
of the spine, with disc space narrowing and osteophyte 
formation.  The examiner noted that the arthritic changes 
interfered with veteran's daily activities of living where he 
was not able to do any type of heavy activities around the 
house, such as lifting, pushing, pulling, prolonged standing, 
and prolonged walking.  The veteran did get flareups which 
lasted 2 to 3 days and gave him severe pain and confined him 
completely to bed.  The examiner noted that this was from 
history given by the veteran.  The examiner had not seen the 
veteran during one of the flare-up attacks.  There was no 
evidence of any pressure on the nerve roots suggestive of 
disc degeneration pressing on the nerve roots.  The examiner 
stated that the veteran's symptoms were basically arising 
from the arthritic changes at L2-L3 level with osteophyte 
formation.  The examiner noted that the veteran had adjusted 
to his disabilities fairly well.  The veteran was gainfully 
employed, although he did complain of missing work for 3 to 4 
days every 2 to 3 months during acute flareup episodes of 
backaches.  

The veteran submitted a letter from a chiropractor in May 
2000.  The veteran's chief complaints were pain in the low 
back, mostly on the right side.  He also complained of muscle 
spasms with radiation into the buttock and the right leg.  
The spasms occurred 2 to 3 times per month.  He reported 
constant pain.  Examination revealed positive Ely's sign on 
the right.  Laseque's sign was positive on the right.  Leg 
lowering was positive.  Leg raising was positive on the 
right.  Kemp's test was positive, bilateral.  Lumbar flexion 
was to 70 degrees, lumbar extension to 7 degrees, right 
lateral flexion to 10 degrees and left lateral flexion to 
10 degrees.  X-rays revealed severe loss of lumbar lordosis.  
Osteophytic spurring on the anterior end plate of L2 and 
superior end plate of L3 was noted.  There was loss of disc 
height at L5 - S1 posteriorly of the fifth lumbar and 
accompanying neural foramina enrichment.  There was an 
approximately 3-inch metal radiopacity noted inferior to end 
plate L4, superior to end plate L5.  There was L2 osteophytic 
spurring.  

A letter from the veteran's employer indicated that, since 
October 28, 1998, the veteran had missed a total of 342 hours 
of work due to his service-connected back condition.  The 
letter is undated, but appears to have been written in May 
2000.    

The veteran testified at a videoconference hearing before the 
undersigned member of the Board in December 2001.  The 
veteran reported that he was struck by a bullet in the back 
while serving in Vietnam.  He stated that he was evacuated to 
a hospital in Japan.  The veteran testified that doctors made 
two attempts to remove the missile, but were unsuccessful 
both times.  He said that no other doctors had attempted to 
remove the lodged missile since that time.  The veteran 
stated that he had been given a back brace by the VA in order 
to limit the motion of his back area.  He reported that he 
was taking Motrin and extra strength Tylenol, as needed.  The 
veteran stated that he had spasms in his back which woke him 
up at night.  The veteran testified that he had spasms in the 
back 2 to 3 times a month, anywhere from 1 day to 5 days.  He 
reported that almost any physical activity, at any given 
time, could bring on the spasms.  The veteran stated that he 
had a full-time job and that sometimes he lost time due to 
his back disability.  He indicated that he could be out for 
as long as 5 to 7 days. 


I.  Increased Rating for Muscle Group XX Injury

The current criteria provide that the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  Under Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries will be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(d). 

A through-and-through deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection is to be considered at 
least a moderate disability.  Factors for consideration are 
the veteran's service department record or other evidence of 
inservice treatment for the wound, and record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings such 
as entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue are 
for consideration.  Some loss of fascia or muscle substance 
with impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side are also 
for consideration.  38 C.F.R. § 4.56(d)(2).  

A through and through or deep penetrating wound by small high 
velocity missile or large low velocity missile, with 
debridement, prolonged infection or sloughing of soft parts, 
and intermuscular scarring is to be considered at least 
moderately severe in degree.  Factors considered include the 
service records or other evidence of hospitalization or a 
prolonged period for treatment of the wound and a consistent 
complaint of cardinal signs and symptoms of muscle 
disability.  Also, if present, evidence of inability to keep 
up with work requirements.  Objective findings include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  

In this case, the veteran's low back muscle disability has 
been evaluated as an injury to Muscle Group XX, which affect 
postural support of the body, and extension and lateral 
motions of the spine.  Under that condition, injury of the 
lumbar region, if severe, is rated at 60 percent, if 
moderately severe, is rated at 40 percent, and if moderate, 
is rated at 20 percent.  38 C.F.R. § 4.73, Diagnostic 
Code 5320.  

Here, the preponderance of the evidence reflects that the 
veteran's shell fragment wound of the low back disability is 
productive of no more than moderate impairment.  Thus, the 
criteria required for an increased rating are not met.  By 
history and currently, clinical findings attributable to the 
service-connected shrapnel wound disability do not show 
evidence of moderately severe impairment.  There is no 
evidence of loss of deep fascia, muscle substance, or normal 
firm muscle resistance.  Additionally, no evidence of loss of 
endurance or strength is present.  At discharge from service, 
clinical evaluation of the spine was normal, and although 
post service treatment records document complaints of low 
back pain, muscle spasms, and decreased range of motion, 
these have been attributed to arthritis of the lumbar spine.  
The Board notes that the veteran currently has service 
connection in effect for arthritis in the lumbar spine and he 
receives a 20 percent rating for limitation of motion of the 
lumbar spine.  Additionally, the December 1999 VA examiner 
indicated that the veteran had no weakness of any lumbar 
spine individual muscle group.  Given the foregoing, the 
medical evidence establishes that the veteran's 
service-connected disability clinical picture more nearly 
approximates the criteria required for moderate impairment, 
and that the preponderance of the evidence is against an 
increased rating under Diagnostic Code 5320.  

II.  Higher Initial Rating for Lumbar Spine Arthritis

In this case, the veteran's lumbar spine arthritis has been 
evaluated as 20 percent disabling effective from April 26, 
1999.  Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic 
Code 5003.  

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, 20 percent if it is 
moderate or 40 percent if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

The Board notes that, throughout the rating period on appeal, 
the veteran has demonstrated a complaint of pain with 
limitation of motion of the lumbar spine.  On VA examination 
in December 1999 the veteran had 70 degrees of forward 
flexion, and the last 20 degrees of flexion caused additional 
pain.  The veteran reported pain on all motion, but the last 
20 degrees of movement significantly increased the pain.  The 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45, to 
include functional loss due to pain on use or during flare-
ups, incoordination, weakened movement and excess 
fatigability on use, are for consideration in determining the 
extent of limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The Board has considered the veteran's 
reports of increased low back pain and stiffness on walking 
or arising.  The veteran has reported frequent flare-ups of 
his back pain which have resulted in his being unable to get 
out of bed.  There has also been evidence that the veteran 
experiences low back muscle spasms.  As noted above, in 
December 1999 the veteran had pain on all motion of the 
lumbar spine and significantly increased pain from 50 to 70 
degrees of forward flexion.  When all pertinent disability 
factors are considered, the Board finds that, with 
consideration of pain on motion and flare-ups, the Board must 
conclude that the demonstrated functional impairment of the 
veteran's lumbar spine more nearly approximates severe 
limitation of motion.  Accordingly, a higher initial rating 
of 40 percent under this criteria is warranted.  This is the 
maximum schedular rating available for limitation of motion 
of the lumbar spine.

The Board notes that a 40 percent rating is also the highest 
schedular rating available for lumbosacral strain and that 
the veteran would therefore not be entitled to a higher 
rating under the criteria for lumbosacral strain.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

Since this appeal stems from the initial grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(2000).  Since the veteran has not met the requirements for a 
rating in excess of 40 percent for arthritis of the lumbar 
spine at any time since the grant of service connection, 
higher staged ratings are not for application.  Id. 

Finally, the pertinent provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321 (2001), have been considered but 
there is no basis for referral in this regard.  The Board 
notes that the veteran is employed full time.  While he has 
reported missing some work, it has not been shown to be 
extensive.  The Board is of the opinion that the veteran's 20 
percent rating for his low back muscle injury, and the 40 
percent rating for his lumbar spine arthritis sufficiently 
compensate the veteran for the amount of work he has missed 
due to those disabilities.  The Board finds that there is no 
evidence of frequent hospitalization or marked interference 
with employment due to the veteran's low back disabilities 
that is exceptional so as to preclude the use of regular 
rating criteria.  Therefore, referral for an increased 
evaluations on an extraschedular basis is not warranted.    

The Board also recognizes the presence of scars due to the 
shrapnel injury and surgery performed in service.  Clinical 
findings revealed a scar which had some adhesion of the 
underlying soft tissue, but it was well healed and nontender.  
Scarring can be rated, for VA benefits purposes, as separate 
and distinct from underlying symptomatology.  However, since 
the clinical evidence shows that the scars are not poorly 
nourished with repeated ulceration, and that they are well 
healed, nonpainful, and nontender, and have not been shown to 
result in functional impairment, the record provides no basis 
for a rating in this respect.  38 C.F.R. §§ 4.7, 4.31, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001); Esteban v. Brown, 
6 Vet. App. 259 (1994).  


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of gunshot wound to the back with damage to Muscle Group XX 
is denied.  

Entitlement to an increased initial evaluation of 40 percent 
for arthritis of the lumbar spine, residual of a gunshot 
wound, is granted, subject to the applicable regulations 
governing the payment of monetary benefits.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

